DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Pre-Appeal Brief filed on 12/24/20. Claims 1-19 are pending. 

Applicant’s arguments submitted on the Pre-Appeal Brief filed on 12/24/20 have been persuasive, therefore the previous Office Action has been withdrawn and a new Office Action is forth coming as the followings:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over AZUMA. (2017/0046774) in view of Singh (2019/0073657).
As per claims 1-19, Azuma discloses an automatic billing system, comprising: a billing terminal, as well as a physical information acquiring device and an image acquiring device connected to the billing terminal respectively (See Azuma, Fig.4; Paragraphs 0046; 0060-0065); the physical information acquiring device is configured to acquire physical information of items to be checked out, and send the acquired physical information to the billing terminal (See Azuma, 
AZUMA does not explicitly disclose further, to verify whether the identity information of the items to be checked out is correct according to the acquired physical information of the items to be checked out; if correct, proceed to checkout of the items to be checked out.
However, Singh teaches further, to verify whether the identity information of the items to be checked out is correct according to the acquired physical information of the items to be checked out (See Singh, Paragraphs 0023-0024; 0027-0028); if correct, proceed to checkout of the items to be checked out (See Singh, Paragraphs 0023-0024; 0027-0028).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of SINGH within the teaching of AZUMA with the motivation of providing mobile payment devices that enable customers to scan items as they are selected from shelves are becoming more popular. Such mobile payment devices can provide a complete, electronic shopping list to a self checkout kiosk or other point-of-sale machine when the customer is ready to check out, thereby increasing the speed of the purchase process (See Singh, Paragraph 0004).



As per claim 3, AZUMA in view SINGH discloses the automatic billing system wherein the volume detecting section comprises measuring grating and an opposite-type photoelectric sensor array (See AZUMA, Paragraph 0026).

As per claim 4, AZUMA in view SINGH discloses the automatic billing system wherein the system further comprises a conveying device configured to convey the items to be checked out (See SINGH, Claim 32).

As per claim 5, AZUMA in view SINGH discloses the automatic billing system wherein the conveying device comprises a differential steering conveying device configured to separate a plurality of stacked items to be checked out in the process of conveying the items to be checked out. (See SINGH, Claim 32).

As per claim 6, AZUMA in view SINGH discloses the automatic billing system wherein the conveying device is further provided with a robot aim for separating a plurality of stacked items to be checked out (See SINGH, Paragraph 0023).

As per claim 7, AZUMA in view SINGH discloses the automatic billing system wherein the weight detecting section is disposed at an inlet end of the conveying device, and is configured to detect a sum of weights of all the items to be checked out placed on the weight detecting section (See 

As per claim 8, AZUMA in view SINGH discloses the automatic billing system wherein the weight detecting section is disposed at an outlet end of the conveying device, and is configured to detect weight of a single item to be checked out after being separated by the conveying device (See SINGH, Claim 32; Paragraphs 0027-0028); the volume detecting section is disposed at a side edge of the conveying device, and is configured to detect volume of a single item to be checked out after being separated by the conveying device (See SINGH, Claim 32).

As per claim 9, AZUMA in view SINGH discloses the automated billing system wherein the system further comprises a bagging device configured to package the checked-out items (See SINGH, Paragraphs 0021-0022; 0030).

As per claim 10, AZUMA discloses an automatic billing method, the method being applied to an automatic billing system that includes a billing terminal as well as a physical information acquiring device and an image acquiring device connected to the billing terminal respectively  (See Azuma, Fig.4; Paragraphs 0046; 0060-0065), the method comprising: receiving physical information of the items to be checked out acquired by the physical information acquiring device, the physical information including weight and volume (See AZUMA, Paragraphs 0026; 0030; 0043; 0047); receiving image information of the items to be checked out acquired by the image acquiring device (See AZUMA, Paragraphs 0026; 0050-0051); determining identity 
AZUMA does not explicitly disclose verifying whether the identity information of the items to be checked out is correct according to the physical information of the items to be checked out; and if correct, proceeding to checkout of the items to be checked out.
However, SINGH teaches verifying whether the identity information of the items to be checked out is correct according to the physical information of the items to be checked out (See Singh, Paragraphs 0023-0024; 0027-0028); and if correct, proceeding to checkout of the items to be checked out (See Singh, Paragraphs 0023-0024; 0027-0028).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of SINGH within the teaching of AZUMA with the motivation of providing mobile payment devices that enable customers to scan items as they are selected from shelves are becoming more popular. Such mobile payment devices can provide a complete, electronic shopping list to a self checkout kiosk or other point-of-sale machine when the customer is ready to check out, thereby increasing the speed of the purchase process (See Singh, Paragraph 0004).

As per claim 11, AZUMA in view of SINGH discloses the automatic billing method wherein the step of determining identity information of the items to be checked out according to the image information of the items to be checked out comprises: comparing the image information of the items to be checked out with a central library of images pre-stored to determine the identity information of the items to be checked out (See SINGH, Paragraphs 0027-0028); wherein the central library of images stores correspondence between the image information and the identity information of respective items (See SINGH, Paragraphs 0027-0028).

As per claim 12, AZUMA in view of SINGH discloses the automatic billing method wherein the method further comprises: obtaining a pre-selection list of a current person intended for checkout, identity information of pre-selected items of the person intended for checkout in the shopping process being recorded in the pre-selection list (See SINGH, Paragraphs 0021-0022); the step of determining identity information of the items to be checked out according to the image information of the items to be checked out comprises: extracting, according to the identity information of the pre-selected items, image information of the preselected items from a central library of images pre-stored, generating an image pre-selection library that includes only image information of the pre-selected items, and correspondence between the image information and the identity information of the pre-selected item (See SINGH, Paragraphs 0027-0028); and comparing the image information of the items to be checked out and the image pre-selection library, and determining the identity information of the items to be checked out (See SINGH, Paragraphs 0027-0028).

As per claim 13, AZUMA in view of SINGH discloses the automatic billing method wherein the step of verifying whether the identity information of the items to be checked out is correct according to the physical information of the items to be checked out comprises: searching, in an item database pre-stored, for reference physical information corresponding to the items to be checked out (See SINGH, Paragraphs 0027-0028); wherein the items database stores correspondence between items and the reference physical information of the items (See SINGH, Paragraphs 0027-0028); determining whether a difference between the physical information of the items to be checked out and the reference physical information corresponding to the items to be checked out is within a preset difference range (See SINGH, Paragraphs 0027-0028); if yes, 

As per claim 14, AZUMA in view of SINGH discloses the automatic billing method wherein the method further comprises: summarizing the identity information of the items to be checked out to generate a billing list (See SINGH, Paragraphs 0021; 0023; 0028); determining whether a difference between the billing list and the pre-selection list is higher than a preset degree (See SINGH, Paragraphs 0021; 0023; 0028); if yes, generating alert information (See SINGH, Paragraphs 0021; 0023; 0028).

As per claim 15, AZUMA discloses a non-transitory recording medium on which a computer program is stored, wherein steps of an automatic billing method are executed when the computer program is run by a processing device, the method being applied to an automatic billing system that includes a billing terminal as well as a physical information acquiring device
and an image acquiring device connected to the billing terminal respectively (See Azuma, Fig.4; Paragraphs 0046; 0060-0065), the method comprising: receiving physical information of the items to be checked out acquired by the physical information acquiring device, the physical information including weight and volume (See AZUMA, Paragraphs 0026; 0030; 0043; 0047);  receiving image information of the items to be checked out acquired by the image acquiring device (See , Paragraphs (See AZUMA, Paragraphs 0026; 0050-0051); determining identity information of the items to be checked out according to the image information of the items to be checked out (See AZUMA, Paragraphs 0026; 0050-0051).

However, SINGH teaches verifying whether the identity information of the items to be checked out is correct according to the physical information of the items to be checked out (See Singh, Paragraphs 0023-0024; 0027-0028); and if correct, proceeding to checkout of the items to be checked out (See Singh, Paragraphs 0023-0024; 0027-0028).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of SINGH within the teaching of AZUMA with the motivation of providing mobile payment devices that enable customers to scan items as they are selected from shelves are becoming more popular. Such mobile payment devices can provide a complete, electronic shopping list to a self checkout kiosk or other point-of-sale machine when the customer is ready to check out, thereby increasing the speed of the purchase process (See Singh, Paragraph 0004).

Claims 16-19 recite the same limitations as to claims 1-15, are therefore rejected for the same reasons given supra, and incorporated herein. 

Response to Arguments
Applicant’s arguments filed on 12/24/20 with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687